                          Case 1:19-cv-04915-VEC Document 27 Filed 03/18/20 Page 1 of 2
AO 121 (     6/    )
TO:

                                                                                                        REPORT ON THE
                                                                                                FILING OR DETERMINATION OF AN
                                                                                                       ACTION OR APPEAL
                                                                                                    REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                          COURT NAME AND LOCATION
            ACTION                   APPEAL
DOCKET NO.                           DATE FILED


PLAINTIFF                                                                              DEFENDANT




       COPYRIGHT
                                                                 TITLE OF WORK                                               AUTHOR OR WORK
    REGISTRATION NO.

1

2

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                        INCLUDED BY
                                                   Amendment                   Answer                Cross Bill              Other Pleading
       COPYRIGHT
                                                                 TITLE OF WORK                                               AUTHOR OF WORK
    REGISTRATION NO.

1

2

3                                                                          .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                     WRITTEN OPINION ATTACHED                                      DATE RENDERED

                  Order              Judgment                                    Yes           No                                  03/17/2020


CLERK                                                             (BY) DEPUTY CLERK                                             DATE
                                                                                                                                        03/18/2020
           RUBY J. KRAJICK


                       1) Upon initiation of action,               2) Upon filing of document adding copyright(s),      3) Upon termination of action,
                          mail copy to Register of Copyrights         mail copy to Register of Copyrights                   mail copy to Register of Copyrights
DISTRIBUTION:
                       4) In the event of an appeal, forward copy to Appellate Court                5) Case File Copy
                   Case 1:19-cv-04915-VEC Document 27 Filed 03/18/20 Page 2 of 2


                                   Copyrights-In-Suit for IP Address 70.19.75.125

ISP: Verizon Internet Services
Location: Bedford, NY



                                  Registration       Date of First          Effective Date of   Most Recent Hit
Title                             Number             Publication            Registration        UTC
All Tied Up                       PA0001866077       10/19/2013             10/21/2013          05/05/2019

Cum In For An Orgy                PA0002139295       08/11/2018             08/27/2018          03/15/2019

In for the Night                  PA0001874670       01/06/2014             01/06/2014          12/15/2018

Hot Fucking with Sexy Sybil and   PA0002144402       10/18/2018             11/27/2018          12/13/2018
Jake

Teach Me About Sex                PA0002140491       08/31/2018             09/24/2018          12/13/2018


Total Malibu Media, LLC Copyrights Infringed: 5




                                                    EXHIBIT B
SNY542
